If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re COLLINS/HARDY/ROMERO, Minors.                                  February 10, 2022

                                                                     No. 357157
                                                                     St. Clair Circuit Court
                                                                     Family Division
                                                                     LC No. 20-000217-NA


Before: GADOLA, P.J., and MARKEY and MURRAY, JJ.

PER CURIAM.

        Respondent appeals as of right the trial court’s order terminating her parental rights to her
five minor children under MCL 712A.19b(3)(b)(ii) (failure to prevent physical or sexual abuse)
and (j) (reasonable likelihood child will be harmed if returned to parent). We affirm.

                                 I. FACTUAL BACKGROUND

         This matter arose in November 2020 when petitioner, the Department of Health and Human
Services (DHHS), filed a petition for temporary custody of the minor children, which was
subsequently amended to seek permanent custody.1 The petition alleged that respondent’s
boyfriend, Justin Redfield, sexually abused two of respondent’s children, KH and DR, while they
were in her care, and that respondent failed to protect the children. The testimony of KH and DR
at the adjudicative and termination hearings was consistent with the petition. Specifically, KH
testified she reported Redfield’s first instance of sexual abuse to respondent, but respondent did
not believe her and took no action against Redfield. Subsequently, Redfield again abused KH, and
also abused DR. Respondent testified she continued to permit Redfield into the home and left the
children in his care unsupervised, even after these allegations, because she did not believe KH and
DR, despite knowing Redfield was a registered sex offender previously convicted of first-degree
criminal sexual conduct (CSC-I) with a victim under 13 years of age. Respondent also testified


1
  Respondent is the biological mother of DLC, DBC, KH, DR, and MH. KH and MH have no
legal or putative fathers. DR’s legal father was not a respondent. Though petitioner also sought
termination of the parental rights of DLC and DBC’s legal father, he is not a party to this appeal
and he did not file a separate appeal.


                                                -1-
she took no action regarding KH’s and DR’s allegations because she wanted to maintain her
relationship with Redfield.

        Following a bench trial, a referee found MCL 712A.2(b)(1) and (2) to be proved by a
preponderance of the evidence, permitting the trial court to take jurisdiction over the minor
children. The trial court adopted the referee’s findings. After a termination hearing, the referee
found MCL 712A.19b(3)(b)(ii) and (j) to be proved by clear and convincing evidence and found
termination to be in the minor children’s best interests by a preponderance of the evidence. The
trial court agreed and entered an order terminating respondent’s parental rights to the minor
children. Respondent now appeals.

                                           II. ANALYSIS

        Respondent argues (1) the trial court clearly erred when it found MCL 712A.2(b)(1) and
(2) were proved by a preponderance of the evidence, (2) the trial court clearly erred when it found
MCL 712A.19b(3)(b)(ii) and (j) were proved by clear and convincing evidence, and (3) the trial
court clearly erred when it found that it was in the best interests of the minor children to terminate
respondent’s parental rights. We disagree.

                      A. JURISDICTION OVER THE MINOR CHILDREN

        This Court reviews “the trial court’s decision to exercise jurisdiction for clear error in light
of the court’s findings of fact.” In re BZ, 264 Mich App 286, 295; 690 NW2d 505 (2004). “A
finding of fact is clearly erroneous if the reviewing court has a definite and firm conviction that a
mistake has been committed, giving due regard to the trial court’s special opportunity to observe
the witnesses.” Id. at 296-297.

        DHHS may, after a preliminary investigation into allegations of child abuse or neglect,
“petition the Family Division of the circuit court to take jurisdiction over the child” suspected of
being abused or neglected. In re Ferranti, 504 Mich 1, 15; 934 NW2d 610 (2019). If the trial
court authorizes the petition, it must hold an adjudicative hearing to determine “whether the trial
court can exercise jurisdiction over the child (and the respondents-parents) under MCL 712A.2(b)
so that it can enter dispositional orders, including an order terminating parental rights.” Id. “The
adjudication divests the parent of her constitutional right to parent her child and gives the state that
authority instead.” Id. at 16. A trial court may exercise jurisdiction over a minor child if it finds
one or more statutory bases for jurisdiction have been established by a preponderance of the
evidence. Id. at 15; In re BZ, 264 Mich App at 295; MCR 3.972(C)(1). In relevant part, MCL
712A.2(b)2 provides trial courts with jurisdiction in proceedings concerning a juvenile:

               (1) Whose parent or other person legally responsible for the care and
       maintenance of the juvenile, when able to do so, neglects or refuses to provide
       proper or necessary support, education, medical, surgical, or other care necessary
       for his or her health or morals, who is subject to a substantial risk of harm to his or


2
 Amendments to MCL 712A.2 that took effect on October 1, 2021, did not alter the relevant
portion of the statute that was in effect at the filing of the petition.


                                                  -2-
       her mental well-being, who is abandoned by his or her parents, guardian, or other
       custodian, or who is without proper custody or guardianship. . . .

                                              * * *

               (2) Whose home or environment, by reason of neglect, cruelty,
       drunkenness, criminality, or depravity on the part of a parent, guardian, nonparent
       adult, or other custodian, is an unfit place for the juvenile to live in. [MCL
       712A.2(b).]

        The trial court did not clearly err in exercising jurisdiction over respondent’s minor
children. The evidence established respondent put her relationship with Redfield above the safety
of KH and DR by allowing Redfield to remain in the home after the girls alleged—multiple
times—that he sexually abused them. Though respondent testified she took no action after KH’s
and DR’s allegations because she did not believe them, she could not substantiate her belief by
providing examples of times either daughter lied about something so serious. Even after multiple
allegations against—and an official police investigation into—Redfield, respondent allowed
Redfield to continue staying in her home with her children, sometimes even leaving them in his
unsupervised care.

        By respondent’s own admission, her desire to maintain a relationship with Redfield
clouded her judgment and led her to make bad decisions regarding the care of her children. Though
respondent testified she regretted mistrusting KH and DR, and that she was no longer guided by
her desire to be in a relationship, the evidence demonstrated she was continuing her relationship
with Redfield at the time of the adjudicative hearing—while he was incarcerated for multiple
counts of CSC against KH and DR. Respondent’s conduct resulted in KH feeling angry and unsafe
in her own home, feelings that amplified each time respondent ignored KH’s and DR’s allegations
against Redfield. Thus, by continuously subjecting KH and DR to sexual abuse, respondent
neglected to provide the proper care necessary for KH’s and DR’s physical health and substantially
risked harm to their mental well-being. MCL 712A.2(b)(1). Moreover, although “[t]he fact that
there are statutory grounds to assume jurisdiction over one minor child does not automatically
mean that there are statutory grounds to assume jurisdiction over a second minor child,” the way
“a parent treats one child is certainly probative of how that parent may treat other children.” In re
Kellogg, 331 Mich App 249, 254, 259; 952 NW2d 544 (2020) (quotation marks and citation
omitted). Respondent’s conduct toward KH and DR is probative of how she treats her other
children. By leaving her children in the unsupervised care of Redfield and ignoring the needs of
her children, respondent neglected to provide proper or necessary support and care for all of her
children and created a home that was unfit for each of them. MCL 712A.2(b)(1) and (2).

        Because a preponderance of the evidence supports at least one statutory basis for
jurisdiction over respondent’s minor children, this Court is not left with a definite and firm
conviction the trial court made a mistake in exercising jurisdiction. In re Ferranti, 504 Mich at
15; In re BZ, 264 Mich App at 296. As such, the trial court properly exercised jurisdiction over
respondent’s minor children under MCL 712A.2(b)(1) and (2).




                                                -3-
                      B. STATUTORY GROUNDS FOR TERMINATION

        This Court reviews “for clear error a trial court’s finding of whether a statutory ground for
termination has been proven by clear and convincing evidence.” In re Moss, 301 Mich App 76,
80; 836 NW2d 182 (2013). See also In re Sanders, 495 Mich 394, 406; 852 NW2d 524 (2014)
(stating dispositional orders “are afforded considerable deference on appellate review”). “A
finding of fact is clearly erroneous if the reviewing court has a definite and firm conviction that a
mistake has been committed, giving due regard to the trial court’s special opportunity to observe
the witnesses.” In re BZ, 264 Mich App at 296-297.

         A parent’s “fundamental right” to “control the custody and care of her children is not
absolute, as the state has a legitimate interest in protecting the moral, emotional, mental, and
physical welfare of the minor and in some circumstances neglectful parents may be separated from
their children.” In re Sanders, 495 Mich at 409-410 (quotation marks and citation omitted). Once
a trial court’s jurisdiction over a minor child is established, “the trial court has broad authority to
enter orders that are appropriate for the welfare of the juvenile and society in view of the facts
proven and ascertained.” In re Ferranti, 504 Mich at 16 (quotation marks and citation omitted).
However, a parent’s right to manage the care of his or her child “does not evaporate simply because
they have not been model parents,” and “all parents are constitutionally entitled to a hearing on
their fitness before their children are removed from their custody.” In re Sanders, 495 Mich at
410, 412 (quotation marks and citations omitted).

        If DHHS files a termination petition, the trial court must hold a termination hearing to
determine whether clear and convincing evidence establishes that “one or more statutory grounds
for termination exist.” In re Ferranti, 504 Mich at 16. See also In re Ellis, 294 Mich App 30, 32;
817 NW2d 111 (2011) (“Only one statutory ground need be established by clear and convincing
evidence to terminate a respondent’s parental rights, even if the court erroneously found sufficient
evidence under other statutory grounds.”).              Termination is appropriate under MCL
712A.19b(3)(b)(ii) if “[t]he child or a sibling of the child has suffered physical injury or physical
or sexual abuse” and “[t]he parent who had the opportunity to prevent the physical injury or
physical or sexual abuse failed to do so and the court finds that there is a reasonable likelihood that
the child will suffer injury or abuse in the foreseeable future if placed in the parent’s home.”
Termination is appropriate under MCL 712A.19b(3)(j) if “[t]here is a reasonable likelihood, based
on the conduct or capacity of the child’s parent, that the child will be harmed if he or she is returned
to the home of the parent.” Mere conjecture about future harm is insufficient to establish a
reasonable likelihood of future harm and is, therefore, insufficient to support termination. In re
Sours, 459 Mich 624, 636; 593 NW2d 520 (1999).

       The trial court did not clearly err in finding MCL 712A.19b(3)(b)(ii) and (j) had been
proven by clear and convincing evidence. The testimony at the adjudicative and termination
hearings established Redfield sexually abused KH and DR on numerous occasions.3 Respondent
took no action against Redfield after KH brought these incidents to her attention even though she


3
  A trial court may consider and rely on evidence admitted at the adjudication hearing to support
its decision to terminate parental rights. In re Mota, 334 Mich App 300, 315; 964 NW2d 881
(2020).


                                                  -4-
knew he was a registered sex offender, and she allowed Redfield to remain around the minor
children even after the investigation into Redfield began. As a result of respondent’s inaction after
KH’s first allegation against Redfield, Redfield not only sexually abused KH again, causing KH
immense emotional distress, but he also sexually abused DR. Moreover, respondent’s handling of
KH’s and DR’s allegations led DLC and DBC to disbelieve KH and to blame KH and DR for
causing them to be removed from respondent’s care. See In re Hudson, 294 Mich App 261, 268;
817 NW2d 115 (2011) (reasoning there was a continuing risk of emotional harm when a mother’s
ongoing denial that she sexually abused her child turned the child’s siblings against the child).

        Respondent claimed she would no longer make bad parenting decisions because she no
longer prioritized maintaining a relationship with Redfield, but she continued to pursue a
relationship with Redfield at the time of the termination hearing, after Redfield was incarcerated
for abusing her daughters. Additionally, it is telling that respondent never willingly removed
Redfield from her or her children’s lives. Rather, respondent still allowed Redfield to be around
the minor children until he was incarcerated. Though Redfield may be physically separated from
the children while he is incarcerated, respondent’s continued relationship with him demonstrates
she prioritizes her own wants above her children’s needs. Cf. In re Laster, 303 Mich App 485,
492; 845 NW2d 540 (2013) (finding there was not clear and convincing evidence of a reasonable
likelihood of future abuse when the respondent willingly ended her relationship with the mother
of a girl who sexually abused one of the respondent’s children, moved out of the house before
adjudication occurred, and was not associated with other known abusers).

         Moreover, despite respondent’s claims that she would be able to respond appropriately to
sexual abuse in the future, her conduct demonstrates otherwise. When KH was sexually abused
by her brothers’ friend in 2018, respondent did not contact the authorities, nor did she bring KH to
the hospital until she was instructed to do so by a counselor KH had told about the incident. When
Redfield sexually abused KH, respondent repeatedly ignored the situation, did not contact the
police, and did not remove Redfield from the home. When Redfield sexually abused DR,
respondent again took no action against Redfield, nor did she inform DR’s father about the incident
until after DR brought it to his attention. Respondent’s conduct demonstrates she lacks either the
ability or the desire to respond appropriately when one of her children raises allegations of sexual
abuse. See In re Laster, 303 Mich App at 494 (finding there was clear and convincing evidence
that the children would be harmed if returned to the respondent-mother when she neglected to
contact police after allegations of sexual abuse). Respondent’s comfortability leaving her children
in the unsupervised care of a known sex offender whom her children alleged abused them
represented a concerning lack of judgment that endangered—and posed a continuing risk of
endangering—all her children.

        For those reasons, clear and convincing evidence demonstrated respondent failed to
prevent sexual abuse against KH and DR. MCL 712A.19b(3)(b)(ii). Moreover, respondent’s
failure to respond to the sexual abuse and her continued relationship with Redfield demonstrated
clear and convincing evidence of a reasonable likelihood, apart from mere conjecture, that her
children would suffer further injury in the foreseeable future if they were returned to respondent.
MCL 712A.19b(3)(b)(ii) and (j); In re Sours, 459 Mich at 636. Because clear and convincing
evidence supports at least one statutory ground for termination, this Court is not left with a definite
and firm conviction the trial court made a mistake. In re Ferranti, 504 Mich at 16; In re Moss,
301 Mich App at 80; In re BZ, 264 Mich App at 296. Consequently, the trial court properly


                                                 -5-
concluded statutory grounds existed under MCL 712A.19b(3)(b)(ii) and (j) to terminate
respondent’s parental rights.

                              C. CHILDREN’S BEST INTERESTS

         This Court reviews for clear error a trial court’s finding that termination of parental rights
is in the best interests of the children. In re Hudson, 294 Mich App at 268. See also In re Sanders,
495 Mich at 406 (stating dispositional orders “are afforded considerable deference on appellate
review”). “A finding of fact is clearly erroneous if the reviewing court has a definite and firm
conviction that a mistake has been committed, giving due regard to the trial court’s special
opportunity to observe the witnesses.” In re BZ, 264 Mich App at 296-297.

        Once a statutory ground for termination is established by clear and convincing evidence,
the trial court must terminate a respondent’s parental rights if a preponderance of the evidence
demonstrates termination is in the best interests of the children. In re Mota, 334 Mich App 300,
320; 964 NW2d 881 (2020); MCL 712A.19b(5). A trial court must “focus on the child rather than
the parent” when determining a child’s best interests. In re Mota, 334 Mich App at 321.

       In assessing a child’s best interests, a trial court may consider such factors as a
       child’s bond to the parent, the parent’s parenting ability, the child’s need for
       permanency, stability, and finality, and the advantages of a foster home over the
       parent’s home. The trial court may also consider a parent’s history of domestic
       violence, the parent’s compliance with his or her case service plan, the parent’s
       visitation history with the child, the children’s well-being while in care, and the
       possibility of adoption. The trial court may also consider how long the child was
       in foster care or placed with relatives, along with the likelihood that the child could
       be returned to [the] parents’ home within the foreseeable future, if at all. [Id.
       (quotation marks and citations omitted) (alteration in original).]

Additionally, “[a] child’s placement with relatives is a factor that the trial court is required to
consider . . . .” Id. (quotation marks and citation omitted) (alteration in original).

        The trial court did not clearly err in finding termination was in the minor children’s best
interests. Notably, there seemed to have been a lack of a meaningful bond between respondent
and her children. The evidence demonstrated respondent had spent little-to-no time with the
children since they were removed from her care and she only once inquired about DR’s adjustment
outside of her care.4 Despite their lack of contact with respondent, the children were all doing well
in the care of relatives. In fact, KH entered therapy once removed from respondent’s care, a step
respondent never took despite having knowledge of numerous sexual assaults against KH over two
years. Respondent’s repeated failure to respond appropriately to her daughters’ allegations of
sexual abuse, her failure to prevent additional abuse, and her continued relationship with Redfield
all demonstrated a concerning pattern about respondent’s parenting ability. See id. at 323 (stating



4
  During the termination proceedings, DLC, DBC, KH, and MH were placed in the care of
respondent’s mother and DR was placed in the care of her father.


                                                 -6-
that even a single act of sexual abuse by a parental figure represents a serious danger to a minor
child).

        Moreover, respondent’s behavior demonstrates she lacked insight regarding how her
conduct has negatively impacted her children. See In re Hudson, 294 Mich App at 268 (reasoning
the respondent’s “failure to fully appreciate her conduct set a poor example for the children” and
supported a finding that termination was in the children’s best interests). Respondent’s conduct
not only caused KH significant mental distress, but it also resulted in DLC and DBC distrusting
KH and DR and blaming them for the children’s removal from respondent, further damaging the
psychological and emotional well-being of her children. A preponderance of the evidence proved
respondent repeatedly put her wants above her children’s needs, indicating a lack of a meaningful
bond between respondent and her children, and demonstrating the children’s well-being was
significantly at risk while in respondent’s care.

         Additionally, the trial court explicitly considered placement of the children in the care of
relatives. It weighed the willingness of DLC, DBC, KH, and MH’s grandparents to adopt the
children, and the fact that DR was in the care of her father, against the minor children’s need for
stability and safety in their home environments. This Court has held a trial court did not clearly
err in determining termination of a respondent’s parental rights was not contrary to the best
interests of the respondent’s children when the respondent had minimal meaningful contact with
her children, all of the respondent’s children flourished in the care of their guardians, and relatives
expressed interest in adopting the respondent’s children. In re BZ, 264 Mich App at 301. Similarly
here, respondent’s minimal contact with the children and the children’s positive adjustment with
relatives, who are interested in adopting them, support the trial court’s finding that termination
was in the children’s best interests.

        Finally, respondent’s argument that reunification and rehabilitation efforts should have
been made in her case is unpersuasive because once a trial court has found statutory grounds for
termination, the focus shifts to the child, rather than the parent, to assess the child’s best interests.
In re Mota, 334 Mich App at 320-321. That respondent may have been able to better parent her
children if such efforts were made is an argument she should have, but failed, to make before the
trial court. Respondent’s parenting ability was just one factor the trial court could consider in
assessing the minor children’s best interests, and it was not clearly erroneous for the trial court to
conclude other relevant factors, such as the children’s need for stability and safety, outweighed
this factor.

        Because a preponderance of the evidence supports the trial court’s finding that termination
was in the best interests of the minor children, this Court is not left with a definite and firm
conviction the trial court made a mistake. Id. at 320; In re BZ, 264 Mich App at 296.
Consequently, the trial court properly determined termination of respondent’s parental rights was
in the best interests of the minor children.

        Affirmed.

                                                                /s/ Michael F. Gadola
                                                                /s/ Jane E. Markey
                                                                /s/ Christopher M. Murray


                                                  -7-